Ricardo GarzaAppellee/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 28, 2014

                  Nos. 04-14-00232-CR, 04-14-00233-CR, & 04-14-00234-CR

                                    THE STATE OF TEXAS,
                                          Appellant

                                                 v.

                                         Ricardo GARZA,
                                             Appellee

                   From the County Court at Law No. 15, Bexar County, Texas
                          Trial Court Nos. 413042, 413041, & 413040
                       The Honorable Michael La Hood, Judge Presiding


                                          ORDER
        Ricardo Garza was charged in three separate informations with the offenses of driving
while intoxicated, possession of a dangerous drug, and possession of less than 38 grams of a
controlled substance in penalty group 3. This is a State’s appeal from a trial court’s order
granting Garza’s “Motion to Change Venue.” In the motion, Garza expressly asked the trial
court for “dismissal of these charges.” On March 11, 2014, the trial court rendered an order
stating Garza’s motion “should [i]n all things be: GRANTED.” The State filed a motion to
clarify, seeking to determine whether this was a dismissal, which the State is entitled to appeal
pursuant to article 44.01(a) of the Code of Criminal Procedure, or merely an order transferring
venue, which the State may not appeal. The record does not contain an order with regard to the
State’s motion to clarify, and therefore, the State filed a motion in this court, asking that we abate
the appeal and order the trial court to clarify its order on Garza’s “Motion to Change Venue.”

        Accordingly, we abated the appeals and ordered the trial court to clarify whether its
March 11, 2014 order “dismissed” the informations or “transferred” the informations based on
venue to Medina County. See TEX. R. APP. P. 44.4(b). We have now received three
supplemental clerk’s records containing a “Clarification of Trial Court’s Order” signed by the
trial court on May 22, 2014. In the order, the trial court makes it clear that the charges in the
three cases are not dismissed, but merely transferred to Medina County, which is the county of
proper venue.
       Accordingly, because article 44.01 of the Texas Code of Criminal Procedure does not
appear to authorize the State to appeal from a trial court order transferring venue, we ORDER
the appeals REINSTATED, and we ORDER the State to show cause in writing in this court on
or before June 27, 2014 why these appeals should not be dismissed for want of jurisdiction. If
the State agrees the appeals should be dismissed, we ORDER the State to file a motion to
dismiss the appeals in this court on or before June 9, 2014.

       We order the clerk of this court to serve a copy of this order on all counsel.



                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of May, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court